  Case 1:20-cv-00229-JPB Document 1-1 Filed 09/21/20 Page 1 of 2 PageID #: 26


                                                                                                  1
                              STATE OF WEST VIRGINIA

                              EXECUTIVE DEPARTMENT

                                          At Charleston

                                   A PROCLAMATION
                                        By the Governor


       WHEREAS, beginning on the Twenty-first day of January, Two Thousand Twenty, the

Center for Disease Control and Prevention activated their Emergency Response Center and

began responding to an outbreak of respiratory disease caused by a novel (new) coronavirus that

was first detected in China and which has now been detected in numerous countries

internationally, including in the United States; and



       WHEREAS, the effects of this event pose a severe and continuing threat to the health,

safety, welfare, and property of the citizens of West Virginia; and



       WHEREAS, in accordance with my authority as Governor, I have declared a State of

Preparedness for all counties in the State of West Virginia on the Fourth day of March, Two

Thousand Twenty.



       NOW, THEREFORE, I, JIM JUSTICE, by virtue of the authority vested in me as the

Governor of the State of West Virginia, and in view of the foregoing, do hereby FIND AND

DECLARE that a State of Preparedness exists and continues throughout the State of West

Virginia, said State of Preparedness to remain in effect for thirty days unless terminated by

subsequent Proclamation.     In response to this State of Preparedness, I have INVOKED the

emergency powers set f011h in section six, article five, chapter fifteen of the Code of West

Virginia; UTILIZED the Emergency Operations Plan, as necessary; ORDERED the West

Virginia Department of Health and Human Resources, the West Virginia Division of Homeland

Security and Emergency Management, and the West Virginia National Guard to mobilize

appropriate personnel and resources to prepare for the imminent emergency; and have ordered all

other state agencies to assist as may be requested and to do everything reasonably possible to

assist affected areas and people in this state; and DELEGATED certain administrative powers to
   Case 1:20-cv-00229-JPB Document 1-1 Filed 09/21/20 Page 2 of 2 PageID #: 27




the West Virginia Department of Health and Human Resources, the Director of the West

Virginia Division of Homeland Security and Emergency Management, and the West Virginia

National Guard, as necessary, to facilitate the provision of essential emergency services to

alleviate the potential impacts to the people, property, and infrastructure of West Virginia that

may be caused by this outbreak. Finally, I hereby ORDER that it is unlawful for any person,

business, or other entity to sell any food items, essential consumer items, and emergency

supplies in a manner that violates the provisions of section three, article six J, chapter forty-six A

of the Code of West Virginia.



       IN WITNESS ,vHEREOF, I have hereunto set my hand and caused the Great Seal of

the State ofWest Virginia to be affixed.



                                                       DONE at the Capitol in the City of

                                                       Charleston,   State of West Virginia, this

                                                       Fourth day of March, in the year of our

                                                       Lord, Two Thousand Twenty in the One

                                                       Hundred Fifty-seventh year of the State.




By the State




                                      ~'}y~
                                       SECRETARY OF STATE
